DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: step 108 on page 18 line 7. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: step 110 seen in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The use of the term BLUETOOTH on page 14 line 16 and page 16 line 14, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-5 and 8 are objected to because of the following informalities:  
Regarding claim 1, “the foot” should be “a foot” because there is no earlier recitation of foot.
Regarding claim 2, “said at least two temperature sensor pads” should be “said at least two multi-layer temperature sensitive pads” for consistency with its antecedent.
Regarding claim 3, “said at least two temperature sensor pads” should be “said at least two multi-layer temperature sensitive pads” for consistency with its antecedent.
Regarding claim 4, “said at least two temperature sensor pads” should be “said at least two multi-layer temperature sensitive pads” for consistency with its antecedent.
Regarding claim 5, “said at least two temperature sensor pads” should be “said at least two multi-layer temperature sensitive pads” for consistency with its antecedent.
Regarding claim 8, “said application” should be “said mobile application” for consistency with its antecedent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plantar temperature" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
	Claim 1 recites the limitation “said layers” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether which layers it refers to, whether it is “at least two multi-layer” or if they are different layers. For the purposes of examination, the limitation are interpreted as referring to the at least two multi-layer.
Claim 1 recites the limitation “said temperature sensitive” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this refers to the temperature sensitive pads or if the layers are temperature sensitive. For the purposes of examination, the limitation are interpreted as referring to the temperature sensitive pads.
Claim 1 recites the limitation “the bottom of said user’s feet” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this refers to the “a sole of a user’s feet” or if bottom means something else or nothing at all. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
Claim 1 recites the limitation “said user” in lines 13 and 15 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether said user is referring to “a user’s feet” or just a user. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
Claims 2-8 are rejected by virtue of dependency on claim 1 and because they inherit and do not remedy the deficiencies of claim 1.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” does not appear in the specification which makes it unclear what the range is. For the purposes of examination, the range will be interpreted to be between 60-70°F.
The term “substantially” in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” does not appear in the specification which makes it unclear what the range is. For the purposes of examination, the range will be interpreted to be between 74-80°F.
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” does not appear in the specification which makes it unclear what the range is. For the purposes of examination, the temperature will be interpreted to be 82°F.
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” does not appear in the specification which makes it unclear what the range is. For the purposes of examination, the temperature will be interpreted to be 88°F.
Claim 7 recites the limitation “said user” in the first line of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether said user is referring to “a user’s feet” or just a user. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited elements.
	Claim 7 recites the limitation “said prompts to said user are diagnostic questions”. It is unclear “said prompts to said user are diagnostic questions” are separate from the “series of diagnostic questions” in claim 1 or if they are the same prompts in which case claim 7 would incorporate claim 1 by saying “a series of diagnostic questions and prompts to said user” is “a series of diagnostic questions and diagnostic questions”. For the purposes of examination, the limitations are interpreted as being the same prompts of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kantro (US 20080214962 A1) in view of Engler (US 20130261496 A1), Fu (US 20190313913 A1) and Goldberg (US 20110245633 A1).

With respect to claim 1, Kantro discloses
An arrangement for monitoring the plantar temperature of the foot (see Abstract, a console for measuring plantar foot pressure capable of measuring plantar temperature of the foot; see paragraph 0029-0030 and Fig. 3-4, the console is shown), said arrangement comprising:
	a device (see Abstract, a support case) for at home use (intended use, the support case is capable of being used at home) having a platform (see paragraph 0048, frame), said platform having at least two multi-layer temperature sensitive pads (see paragraph 0048, two thermographic sensing surfaces on the top surface of the frame which are constructed as pads; and see paragraph 0031-0034 and Table 1, the pads are multi-layered) that measure the temperature of a sole of a user’s feet (see paragraph 0048, a thermal image of the plantar surfaces of both feet is presented which corresponds to the temperature), said layers of said temperature sensitive providing an overall plantar foot temperature profile for said user’s feet (see paragraph 0048, a full field thermal image is a temperature profile of the temperature of the bottom of the feet);
	[…]; and
	[…],
	[…],
	[…],
	[…].
	Kantro does not disclose said platform also having a scanner for scanning the bottom of said user’s feet, said scanner producing a digital image thereof; and a printed circuit board for supporting remote connectivity to a mobile application for transmitting said scanned digital image of said user’s feet to said mobile application for storage and delivery to a physician, said arrangement further comprising: said mobile application on an electronic device of said user, wherein said mobile application is configured to provide a series of diagnostic questions and prompts to said user, including the use of said, multi-layered temperature sensitive pads and said scanner, and wherein said mobile application is configured to transmit data including said scanned images of said user’s feet to a physician.
	Engler teaches a scanner for scanning (see paragraph 0007, temperature sensor for generating data values) the bottom of said user’s feet (see paragraph 0007, patients feet), said scanner producing a digital image thereof (see paragraph 0007, a thermogram is forms of the sole of the feet from the temperature data which is an image; see paragraph 0076, a thermograph image; and see paragraph 0092, an image of the foot); and a printed circuit board (see paragraph 0049, a motherboard is part of the platform where the motherboard contains circuits and microprocessors and is known to be a printed circuit board) for supporting remote connectivity (see paragraph 0050, motherboard has a communication interface to connect to a larger network such as the Internet) to a mobile application (see paragraph 0052, a remote computing device) for transmitting said scanned digital image of said user’s feet to said mobile application for storage (see paragraph 0053, motherboard controls the acquisition of temperature and other data for storage in a data storage device) and delivery to a physician (see paragraph 0054, a server output interface forwards the processed data to a provider or to a user via a phone), said arrangement further comprising said mobile application on an electronic device of said user (see paragraph 0053, the processed data can be sent to a provider or to a user via a phone as a text alert), wherein said mobile application is configured to transmit data including said scanned images of said user’s feet to a physician (see paragraph 0053, the processed data can be sent to a provider via a phone as a text alert).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement disclosed by Kantro with the teachings of Engler by adding a scanner, a printed circuit board and a mobile application  because it would have resulted in the predictable result of forming a thermogram and transmitting it to a device to permit patients or healthcare provides to analyze a patient’s foot and intervene earlier to reduce serious complications (Engler: see paragraph 0032).
	Kantro and Engler both do not teach said mobile application is configured to provide a series of diagnostic questions and prompts to said user, including the use of said multi-layered temperature sensitive pads and said scanner.
	 Fu teaches a mobile application (see paragraph 0071, mobile application) configured to provide    prompts to said user (see paragraph 0120, prompt one or more actions to respond to possible medical conditions by presenting a notification to the patient; and see paragraph 0121, prompt a patient action such as manual inspection of a foot).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kantro and Engler with the teachings of Fu by adding capabilities of the mobile application because it would have resulted in the predictable result of providing prompts to a user on how to use a device (Fu: see paragraph 0071 and paragraph 0102) and tell a user how to inspect a foot for any unhealthy condition (Fu: see paragraph 0121).
	Kantro, Engler and Fu do not teach a series of diagnostic questions.
	Goldberg teaches a series of diagnostic questions (see paragraph 10, a questionnaire for the user regarding his activity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kantro, Engler and Fu with the teachings of Goldberg to include a series of diagnostic questions to the mobile application because it would have resulted in the predictable result of storing information about a user in a profile (Goldberg: see paragraph 0010) and ask questions to ascertain the condition and assist in diagnosing a patients’ foot when they have diabetes (Fu: see paragraph 0031). 

With respect to claim 2, all limitations of claim 1 apply in which a modified Kantro further teaches
said at least two temperature sensor pads (see abstract, at least two temperature sensitive pads; and see paragraph 0031, the pads) include a layer of chiral nematic liquid crystal (see paragraph 0035, the first layer is composed of chiral nematic liquid crystal) configured to obtain a clear thermal image in the range of substantially 60-70°F (see paragraph 0035, obtain a clear thermal image in lower temperature environments of approximately 60-70°F).

With respect to claim 3, all limitations of claim 1 apply in which a modified Kantro further teaches
said at least two temperature sensor pads (see abstract, at least two temperature sensitive pads; and see paragraph 0031, the pads) include a cholesteric layer (see paragraph 0032, two cholesteric liquid crystal layer) configured to obtain a clear thermal image in the range of substantially 74-80°F (see paragraph 0036, the second layer which is the cholesteric liquid crystal layer obtains a clear thermal image in the midrange of approximately 74-80°F).

With respect to claim 4, all limitations of claim 1 apply in which a modified Kantro further teaches
said at least two temperature sensor pads (see abstract, at least two temperature sensitive pads; and see paragraph 0031, the pads) include a cholesteric layer (see paragraph 0032, two cholesteric liquid crystal layer)  configured to obtain a clear thermal image in the range of substantially 82°F (see paragraph 0036, the third layer which is the second cholesteric liquid crystal layer obtains a clear thermal image at 82°F as that is determined to be the average foot temperature).

With respect to claim 5, all limitations of claim 1 apply in which a modified Kantro further teaches
said at least two temperature sensor pads (see abstract, at least two temperature sensitive pads; and see paragraph 0031, the pads) include a leuco dye layer (see paragraph 0038, the fourth layer consists of a lueco dye) configured to obtain a clear thermal image in the range of substantially 88°F (see paragraph 0038, obtains a clear thermal image at approximately 88 °F as the high risk temperature for inflammation is between 88°F-90°F).

With respect to claim 6, all limitations of claim 1 apply in which a modified Engler further teaches said scanner is a wireless scanner (see paragraph 0050, the motherboard is connected to a printed circuit board which is connected to a larger network such as the Internet) connected with a printed circuit board (see paragraph 0046, each temperature sensor has an associated heat conducting pad that takes up the substantial space in surface area of the printed circuit board) in said device.

With respect to claim 7, all limitations of claim 1 apply in which a modified Kantro in view of Engler, Fu and Goldberg teaches said prompts to said user are diagnostic questions (Goldberg: see paragraph 10, a questionnaire for the user regarding his activity) related to diabetic foot care (Fu: see paragraph 0031, diabetic neuropathy may cause loss of feeling in patients feet; and see paragraph 0121, application may prompt user action of manually inspecting a foot by looking for unhealthy condition representation).

With respect to claim 8, all limitations of claim 1 apply in Kantro and Engler do not teach said application is further connected to a skin moisture detection device, the results of which are combined with said scanner data to be sent to said physician. 
Fu teaches said application is further connected to a skin moisture detection device (Fu: see paragraph 0098, moisture sensor), the results of which are combined with said scanner data to be sent to said physician.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kantro and Engler by adding a skin moisture device as taught by Fu because it would have resulted in the predictable result of accounting for reference environmental measurements (Fu: see paragraph 0098) to be sent along with temperatures values to a physician. 

Patent Eligibility
The claims recite an abstract idea in the group of Organizing Human Activity. 
Independent claim 1 recites the following abstract ideas:
wherein said mobile application is configured to provide a series of diagnostic questions and prompts to said user, including the use of said multi-layered temperature pads and said scanner, and 
wherein said mobile application is configured to transmit data including said scanned images of said user’s feet to a physician.
However, “[a]s set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. p. 3, para 1. 
Examiner cannot find evidence that the combination of additional elements (“a device for at home use having a platform, said platform having at least two multi-layer temperature sensitive pads”, “a scanner”, “a printed circuit board” and “a mobile application”) is well-understood, routine and conventional to support an analysis under step 2B according to Office guidelines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linders (US 20180132730 A1) which teaches an apparatus in which a modality received a patient’s foot and generates temperature data that is processed to form a thermogram.
Dalbo (US 20070211355 A1) which teaches a foot imaging device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791